DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2020/0053385).
	As per claim 1, Lee discloses a computer-implemented method for decoding video, comprising:
	 determining a filter based on neighboring samples of intra predicted samples of a picture (¶ 191);
	 generating an offset value based on the neighboring samples (¶ 191);
	 refining the intra predicted samples by adding the offset value (¶ 191);
	 and applying the filter to the intra predicted samples (¶ 191). 
	As per claim 2, Lee discloses the method according to claim 1, wherein the intra predicted samples comprise a sub-block of an intra predicted block, and determining of the filter based on the neighboring samples of the intra predicted samples further comprises:
	 determining the filter based on top and left neighboring samples of the sub-block (¶ 191).  
	As per claim 3, Lee discloses the method according to claim 1, further comprising:
	 in response to a mean absolute gradient of the neighboring samples being larger than a preset threshold, enabling the filter at a sub-block level (¶ 158).  
	As per claim 4, Lee discloses the method according to claim 2, wherein the filter is a first filter and the intra predicted block includes a plurality of pixels, and the method further comprises:
	 applying a second filter to the neighboring samples before the first filter is applied, wherein the second filter is a smoothing filter (¶ 191).  
	As per claim 5, Lee discloses the method according to claim 4, wherein applying the second filter to the neighboring samples further comprises:
	 determining whether a nominal directional mode is associated with an intra prediction mode of the sub-block (¶ 191 );
	 and in response to the nominal directional mode being associated with the intra prediction mode of the sub-block, applying the smoothing filter to the neighboring samples (¶ 191).
	As per claim 6, Lee discloses the method according to claim 2, wherein the sub-block has a size of MxN and the method further comprising:
	 applying the filter to M of the top neighboring samples, N of the left neighboring samples, a top-left neighboring sample, and one of the intra-predicted samples ().  
	As per claim 7, Lee discloses the method according to claim 2, further comprising:
	 determining an intra prediction mode for the intra predicted block (¶ 91 );
	 and in response to the intra prediction mode being a DC mode or a smooth mode, applying, at a sub-block level, the filter for the top or left neighboring samples of the sub-block (¶ 91).
	Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.
	Regarding claim 9, arguments analogous to those presented for claim 1 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 2 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 3 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 4 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 5 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 1 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 2 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 4 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 5 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 7 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 7 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 7 are applicable for claim 20.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487